DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-9 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art fails to anticipate or fairly render obvious the invention provided by the independent claims. The closest prior arts considered on the record are Elion et al. (US 2003/0046953) and Jones Jr. et al. (US 7,114,351). Elion teaches a method of controlling the production of a liquefied natural gas product stream (31) obtained by removing heat from natural gas (30) in a main heat exchanger (2) in which the natural gas is in indirect heat exchange with an expanded (via valve 46) heavy (42) mixed refrigerant and an expanded (via 47) light (43) mixed refrigerant (see fig. 1; ¶ 0011), wherein the method comprises circulating the heavy (42) and light (43) mixed refrigerant through a refrigerant cycle, the refrigerant cycle comprising a centrifugal compressor (15) driven by a suitable driver (16) (see fig. 1), wherein the method comprises executing a control loop comprising: a) determining a dependent set point (95) for the flow rate of the liquefied natural gas product stream based on operator manipulated set points for (i) a flow rate of one of the refrigerants (the heavy mixed refrigerant, the light mixed refrigerant or the total mixed refrigerant), (ii) a ratio of the flow rate of the heavy mixed refrigerant to the flow rate of the light .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEBESHET MENGESHA whose telephone number is (571)270-1793.  The examiner can normally be reached on Mon-Thurs 7-4, alternate Fridays, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/W.M/Examiner, Art Unit 3763                                                                                                                                                                                                        /FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763